McALLISTER, J.,
dissenting.
The caption of the ballot title prepared by the Attorney General reads as follows:
“EECEEATIONAL — COMMEECIAL FISHEEIES BILL”
The chief purpose of the measure is to restrict commercial fishing, and the caption should so state. This court has uniformly so held as to other measures designed to restrict or prohibit commercial fishing. See, Westerholm v. Thornton, 235 Or 633, 386 P2d 458 (1963); Columbia River Packers v. Thornton, 230 Or 472, 371 P2d 975 (1962); Columbia River Packers v. Thornton, 215 Or 1, 325 P2d 812 (1958); Allen v. Van Winkle, 136 Or 173, 298 P 241 (1931).
We should substitute for the caption submitted by the Attorney General the following:
“BILL TO EESTEICT COMMEECIAL FISHING”.
*296The suggested caption is a more impartial statement of the purpose of the measure.
I dissent.
Sloan, J., concurs in this dissent.